[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 475 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 476 
Section one of the statute under consideration, after declaring that certain facts should be established and that they might be established by a certified copy of the judgment of the Supreme Court declaring Stemmler duly elected, provided:
1. That there should be furnished to the board of estimate and apportionment a certificate from the comptroller that no *Page 479 
part of said salary for said period had been paid to Stemmler or his representatives;
2. That the board should meet and ascertain the amount of said unpaid salary belonging to Stemmler at the rates fixed by law;
3. That the board or a majority of its members should make a certificate that no part of such salary had been paid to Stemmler or his representatives and the amount of said salary for said period; and,
4. That the comptroller, upon such certificate and proofs being filed in his office, should pay the amount of such unpaid salary, with interest, to Stemmler or his representatives.
Thus, the several acts above enumerated were to be performed before the comptroller could be required to pay. The comptroller's certificate of non-payment must be presented. The board must ascertain the amount of the claim. It must also make a certificate stating that no part has been paid and the amount thereof. It was only upon the making and filing in the office of the comptroller of such proofs and certificates that a recovery could be had.
There was no pretense that a certificate by the board in pursuance of such statute was executed and filed with the comptroller, but it is contended that the insertion in the tax levy for 1895 of the following provision: "Claim of heirs of John A. Stemmler or their representatives for salary of John A. Stemmler as Justice of the Seventh Judicial District Court from January 1, 1870, to October 15, 1873, audited and allowed, in pursuance of Chapter 543, Laws of 1894, at a sum not exceeding $35,000," was sufficient and all that was required. With this contention we cannot agree. In this connection it is to be observed that section two of that act authorized the payment of the claim mentioned in section one out of unexpended appropriations, or if necessary the amount was to be inserted in the tax levy for the following year. It is quite obvious, we think, that the insertion in the tax levy for 1895 was in pursuance of the provisions of section two. Indeed, there seems to have been no attempt to comply with *Page 480 
the provisions of section one, and the case is entirely barren of any certificate of such action by the board as was required by that section. Thus the precise question presented is whether the plaintiffs can recover against the city under the provisions of chapter 543 of the Laws of 1894 without any compliance whatever with the requirements of section one. This action, as has already been seen, was purely statutory, and the plaintiffs could not recover without showing strict compliance with its requirements on their part. That they have failed to do, and the trial court granted the defendant's motion for a nonsuit upon the ground that the plaintiffs did not prove facts sufficient to constitute a cause of action. It was held by the learned Appellate Division, following its former decision in this case (34 App. Div. 408), that the mere insertion in the tax levy by the board of estimate and apportionment of a provision auditing and allowing the claim at a sum not exceeding $35,000 did not, in the absence of proof that a proper certificate was issued by such board to the effect that such salary had not been paid and giving the amount thereof for the period mentioned, constitute a sufficient compliance with the provisions of section one to entitle the plaintiffs to recover. We are of the opinion that the decision of the court below in that respect was correct and should be sustained. In other words, the plaintiffs failed to establish facts sufficient to constitute a cause of action, and were, therefore, properly nonsuited upon that ground. While it is true that the board stated in regard to that item that it audited and allowed the claim at a sum not exceeding $35,000, it can hardly be said that such action by the board was an auditing of the claim in the sense of reaching a definite determination of its amount. The language "not, exceeding $35,000" was indefinite and uncertain. To audit is to hear and examine an account, and includes its adjustment, allowance or disallowance at some definite sum. (People ex rel. Myers v. Barnes, 114 N.Y. 317, 327; Peopleex rel. Brown v. Board of Apportionment, 52 N.Y. 224, 227;People ex rel. McCabe v. Matthies, 179 N.Y. 242, 247.)
Upon a full consideration of this question and of the opinion *Page 481 
of the learned Appellate Division upon the former appeal, we have reached the conclusion, not only that the determination of the court below was correct and should be affirmed, but also that this branch of the case was there so fully examined that no further discussion need be had, except to announce that we concur in that opinion and in the conclusion reached by the Appellate Division in this case.
The defendant also claims that the judgment appealed from should be upheld upon the ground that the statute of 1894 is in conflict with the Constitution of this state. In determining that question we are required to refer to the Constitution of 1846, as amended in 1874, since the Constitution of 1894 did not go into effect until after the passage of that act.
Section 24 of article 3 of the amended Constitution of 1846, which is the same as section 28 of article 3 of the Constitution of 1894, provided: "The Legislature shall not, nor shall the common council of any city, nor any board of supervisors, grant any extra compensation to any public officer, servant, agent or contractor." Section 11 of article 8 of the same Constitution, which is substantially re-enacted in section 10 of article 8 of the present one, provided: "No * * * city * * * shall hereafter give any money or property, or loan its money or credit, to or in aid of any individual, * * * nor shall any such * * * city * * * be allowed to incur any indebtedness, except for * * * city * * * purposes."
The appellants contend that there was no proof that the salary of the office was paid by the city to McGuire while it was occupied by him. That contention cannot be sustained, if the plaintiffs' admission upon the former trial was sufficient to justify the court in holding that it was not limited to that trial alone, but remained binding upon the parties during the entire litigation. There was proof of such admission submitted to this court. On the argument, the record of the former trial was presented which contained the following admission: "It is admitted that during the time John A. Stemmler was ousted from office the defendant paid the *Page 482 
salary to Joseph McGuire." This was a general admission, was not limited to the first trial, and, therefore, remains binding upon the parties during the entire litigation. A stipulation made by the parties or their attorneys with respect to the facts in a case for the purpose of evidence, is general and not limited in respect of time or occasion, but stands in the case for all purposes until the litigation is ended, unless the court upon application shall relieve either or both of the parties from its operation. (Clason v. Baldwin, 152 N.Y. 204; Converse v.Sickles, 16 App. Div. 49; affirmed, 161 N.Y. 666; Fortunato
v. Mayor, etc., of N.Y., 74 App. Div. 441; affirmed, 173 N.Y. 608. )
The rule is well settled that record evidence not in the return may be read by the court on review in support of a decision, although not to secure a reversal. (People ex rel. Warschauer
v. Dalton, 159 N.Y. 235, 239; Wines v. Mayor, etc., ofN Y, 70 N.Y. 613; Matter of Cooper, 93 N.Y. 507; Day v.Town of New Lots, 107 N.Y. 148; Dunham v. Townshend,118 N.Y. 281; Atlantic Ave. R.R. Co. v. Johnson, 134 N.Y. 375.) Consequently the evidence and stipulation, so far as it was contained in the record of such preceding trial and offered upon the argument, was admissible upon this appeal.
Under the previous decisions of this court, the disbursing officers of the city of New York charged with the duty of paying official salaries, had the right, in the discharge of that duty, to rely upon the apparent title of McGuire who was an officer defacto, and to treat him as an officer de jure without inquiring whether another had the better right to the office. As the city had the right and it was its duty to pay the salary to McGuire during his actual incumbency, and having paid it, it cannot be required to pay it again to the plaintiffs. The remedy of a person wrongfully deprived of an office is to recover his damages for the wrong against the usurper. (Dolan v. Mayor,etc., of N.Y., 68 N.Y. 274; McVeany v. Mayor, etc., of N.Y.,80 N.Y. 185; Terhune v. Mayor, etc., of N.Y., 88 N.Y. 247;Demarest v. Mayor, etc., of *Page 483 N.Y., 147 N.Y. 203; Nichols v. MacLean, 101 N.Y. 526.) Therefore, we think, it follows that as there was no liability on the part of the city to pay Stemmler or his representatives any portion of the salary which had already been paid to McGuire, to whom the city was liable while he held the office of such justice, the statute of 1894, requiring the defendant to pay its public money for a service never rendered and for which it was not liable, falls within the inhibition of the provisions of the Constitution to which we have already referred. While this case might fall within the broad doctrine laid down in Town ofGuilford v. Board of Supervisors (13 N.Y. 143) and similar cases, yet, with the amendments of the Constitution of 1846, adopted in 1874, we think the rule is now quite different. Those amendments were new, and for the first time forbade any city to give or loan its money or credit in aid of an individual, prohibited the legislature or any city from granting any extra compensation to public officers, and prevented them from employing or requiring the use of city funds for any but city purposes. The statute in question clearly falls within the inhibition of the Constitution as amended in 1874, as it required the city of New York to pay an amount for which it was not liable, legally nor in equity or justice. It in effect provided for a mere gratuity or extra compensation to a public officer, who had performed no service for the city, and had done nothing which entitled him, as against the city, to any such compensation, and directed the employment of the funds of the city for other than city purposes.
Since those amendments to the Constitution, their effect has often been the subject of judicial construction by this and other courts in the state. Although we are not unmindful of the decisions of this court anterior to their adoption, and realize that the broad doctrine was then held that the legislature was not confined in its appropriation of public money, or of sums to be raised by taxation in favor of individuals, to cases where a legal demand existed, and that it could thus recognize claims founded upon equity and justice, yet, since the *Page 484 
amendments, that rule has been changed, and they have eliminated all considerations of gratitude and charity as grounds for the appropriation of public money, except for the aid and support of the poor.
In Sun Printing  Publishing Assn. v. Mayor, etc., of N.Y. (152 N.Y. 257, 265) a county, city, town or village purpose was thus defined: "The purpose must be necessary for the common good and general welfare of the people of the municipality, sanctioned by its citizens, public in character and authorized by the legislature." The attempted appropriation of the city funds to pay a claim not based upon services rendered to the city but for money never earned cannot, we think, be said to be a purpose for the common good and general welfare of the municipality, and, therefore, is not within the foregoing definition of a city purpose.
In Bush v. Board of Supervisors Orange Co. (159 N.Y. 212) this court considered a statute to indemnify drafted men who had served personally in the Civil war, furnished a substitute, or paid commutation money. There, the question whether such an act was prohibited by the amendments of 1874 was discussed, and it was held that the act was void as being in violation of section 10 of article 8, which prohibits the giving of any money or property to any individual, forbade any county, city, town or village to incur any indebtedness except for county, city, town or village purposes, and the action of the town authorities in recognizing such a claim to be paid by taxation was incurring obligations for other than city purposes.
In People ex rel. Waddy v. Partridge (172 N.Y. 305) an action was brought to recover certain pensions provided by the charter of the city of Brooklyn, which included the construction and examination of that statute, and this court held that under the statute the relator could not recover, and if the charter was so construed as to cover the relator's case it would be plainly unconstitutional as an appropriation of public moneys to private purposes.
In Matter of Greene (166 N.Y. 485), where the legislature had passed an act vacating a judgment upon the merits in *Page 485 
favor of a county, granted the plaintiff a new trial, and directed the levy of a tax to pay any amount found due him, it was held unconstitutional, as it was virtually the bestowal of a gratuity in violation of sections 9 and 10 of article 8 of the Constitution.
Again in Matter of Chapman v. City of New York (168 N.Y. 80,86) it was held that a statute which provided for the payment from the funds of a county or city of the expenses incurred by a police officer in successfully defending charges preferred against him would constitute their application to an individual and not to a city or county purpose. It was there said that "When a citizen accepts a public office he assumes the risk of defending himself against unfounded accusations at his own expense." We think it may be equally well said that when a citizen accepts a nomination for a public office, and is elected, he assumes the risk of defending himself against the unfounded accusations of another candidate, and incurs the risk of losing the salary during the time the office is occupied by his adversary.
The same doctrine was held in Matter of Straus (44 App. Div. 425,429). In that case the court discussed the question as to the class of obligations which could be said to be excepted from the operation of the language of the amendments to which we have referred. The learned judge referred to instances, such as cases where the Statute of Limitations had run, or where a debtor had been discharged by bankruptcy, where money had been expended for the benefit of the city and it had received the full benefit of such expenditure, and other cases where the city had actually received a pecuniary benefit from the person who presented the claim, or it had imposed upon it a liability in regard to which he had become honorably estopped from refusing to pay, and then he added: "Unless there was some relation between the person making the claim and the city by reason of which a burden was imposed upon him, or his money was taken for the benefit of the city clearly no reason can exist why the city should be called upon to pay back to him the money he has paid out voluntarily for *Page 486 
his own immediate benefit." (See, also, Matter of Jensen,44 App. Div. 509; Matter of Chapman, 57 App. Div. 583, andRockefeller v. Taylor, 69 App. Div. 176, 183.)
An examination of the foregoing cases renders it quite obvious that there was no such legal, just or moral liability upon the city to pay Stemmler or his representatives for services which were not performed by him as would justify the legislature in passing the act which is the basis of this litigation.
We are of the opinion both that the plaintiffs did not prove facts sufficient to constitute a cause of action under the statute, and that the statute upon which this action was founded was unconstitutional.
The judgment should be affirmed, with costs in all the courts.
CULLEN, Ch. J., BARTLETT, HAIGHT, VANN and WERNER, JJ., concur; O'BRIEN, J., dissents.
Judgment affirmed.